FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                         April 5, 2021

                                     No. 04-21-00101-CV

                      SHAPE RANCH, LTD., and Hugh Fitzsimons, III,
                                    Appellants

                                               v.

  ENG SAN MIGUEL DEVELOPMENT, LLC, ETNA Energy, LLC and Endeavor Natural
                            Gas, LP,
                            Appellees

                 From the 293rd Judicial District Court, Dimmit County, Texas
                             Trial Court No. 21-01-13958-DCV
                          Honorable Maribel Flores, Judge Presiding


                                        ORDER
        In their docketing statement, Appellants asked this court to order the parties to mediate
their dispute. Appellees filed a written response objecting to mediation.
       Appellants’ request to order mediation is DENIED.




                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of April, 2021.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court